Bloodworth, J.
The motion for a new trial in each of these eases was overruled on the 19th day of November, 1928. The bills of exceptions assigning error on these rulings were each presented to the trial judge on the 17th day of December, 1928. This not being within the twenty days prescribed by law, this court is without jurisdiction to entertain the cases. Watson v. State, 38 Ga. App. 435 (144 S. E. 142), and cit.; Jennings v. State, 38 Ga. App. 454 (144 S. E. 147).

Writs of error dismissed.


Broyles, C. J., and Luke, J., concur.